Title: 3 Monday.
From: Adams, John
To: 


       I was mistaken one Day in my reckoning. A pleasant Day. Spent the Evening and supped at Mr. Maccartys. The Love of Fame naturally betrays a man into several weaknesses and Fopperies that tend very much to diminish his Reputation, and so defeats itself. Vanity I am sensible, is my cardinal Vice and cardinal Folly, and I am in continual Danger, when in Company, of being led an ignis fatuus Chase by it, without the strictest Caution and watchfulness over my self.
      